DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-07-18. Claims 1-15, 17-18 are pending, following Applicant's cancellation of claims 16,  19. Claims 1, 17, 18is/are independent.
Priority papers submitted under 35 U.S.C. § 119(a)-(d) are acknowledged.

Allowable Subject Matter
Claim 9-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2019-12-23, 2022-07-18 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Specification
The abstract of the disclosure filed on 2019-12-23 is objected to because it is not filed on a separate sheet of paper that includes no other matter.  Correction is required.  See MPEP § 608.01(b) and 37 C.F.R. § 1.72.

Claim Interpretation
Claims 1-13, 15 are interpreted under 35 U.S.C. § 112(f).1
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 because the claim limitation(s) uses a generic placeholder  (e.g., "unit", "module", "part", etc.) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claim
Limitation
Reasoning
1
realm management unit (RMU) to perform realm management operations for managing said plurality of realms
"perform realm management operations for managing said plurality of realms" is functional language.  "realm management unit (RMU)" is not recognized as the name of a structure in the art because it is a function.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Durham '899 
Durham '899 in view of Sell '496 
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7

[Wingdings font/0xFC]
8
[Wingdings font/0xFC]

9


10


11


12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-6, 8, 12-15, 17, 18 is/are rejected under 35 U.S.C. § 102   as being anticipated by U.S. Publication 20180095899 to Durham et al. (hereinafter "Durham '899").  Durham '899 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Durham '899 discloses an apparatus comprising processing circuitry to perform data processing in response to one or more software processes (processor, memory manager, memory, circuitry, hardware, computer readable media, storage, executable instructions [Durham '899 ¶ 0025-0026, 0023, 0053-0055]; plurality of software processes each own their memory regions [Durham '899 ¶ 0035, 0043-0046])
Durham '899 discloses memory access circuitry to enforce ownership rights for a plurality of memory regions, wherein a given memory region is associated with an owner realm specified from among a plurality of realms, each realm corresponding to at least a portion of at least one of the software processes, said owner realm having a right to exclude other realms from accessing data stored within said given memory region (processor, memory manager, memory, circuitry, hardware [Durham '899 ¶ 0025-0026, 0023, 0053-0055]; plurality of software processes each own their memory regions [Durham '899 ¶ 0035, 0043-0046])
Durham '899 discloses a realm management unit (RMU) to perform realm management operations for managing said plurality of realms (plurality of software processes each own their memory regions [Durham '899 ¶ 0035, 0043-0046]; process controls memory region via memory management [Durham '899 ¶ 0025-0026, 0023, 0053-0055])
Durham '899 discloses the memory access circuitry is configured to control access to the given memory region in dependence on at least one status attribute specifying whether the given memory region is an RMU-private memory region reserved for exclusive access by the realm management unit (data structure stores enclave ID, crypto color, key domain selector, other information, metadata [Durham '899 ¶ 0030-0031, Fig. 2, Fig. 4])
Per claim 2 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the memory access circuitry is configured to prevent access to the given memory region by said one or more software processes when said given memory region is specified as said RMU-private memory region by the at least one status attribute (memory management prevents other processes from changing permissions and allocations set by owner process [Durham '899 ¶ 0025-0026, 0023, 0053-0055])
Per claim 3 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the memory access circuitry is configured to prevent access to the given memory region by the owner realm for the given memory region when said given memory region is specified as said RMU-private memory region by the at least one status attribute (owner process must invoke memory management to change permissions and allocations [Durham '899 ¶ 0025-0026, 0023, 0053-0055])
Per claim 4 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the realm management unit is configured to trigger a reclaim operation for reclaiming each memory region owned by an invalidated realm, including RMU-private memory regions owned by the given realm (frees/deallocates assigned memory [Durham '899 ¶ 0050-0051, Fig. 10])
Per claim 5 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the realm management unit is configured to store realm management data associated with a given realm to at least one RMU-private memory region (data structure stores enclave ID, crypto color, key domain selector, other information, metadata [Durham '899 ¶ 0030-0031, Fig. 2, Fig. 4])
Per claim 6 (dependent on claim 5):
Durham '899 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Durham '899 discloses the realm management data comprises at least one of: a realm descriptor defining properties of a given realm; a realm descriptor tree entry identifying a memory region storing the realm descriptor for a given realm or a further realm descriptor tree entry; realm execution context data indicative of architectural state associated with a thread of execution of a given realm; temporary working data used at an intermediate point of a predetermined operation associated with a given realm (data structure stores enclave ID, crypto color, key domain selector, other information, metadata [Durham '899 ¶ 0030-0031, Fig. 2, Fig. 4])
Per claim 8 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the realm management unit is configured to set said at least one attribute for the given memory region in response to a command triggered by the owner realm for the given memory region (plurality of software processes each own their memory regions [Durham '899 ¶ 0035, 0043-0046]; process controls memory region via memory management [Durham '899 ¶ 0025-0026, 0023, 0053-0055])
Per claim 12 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses said realm management operations comprise at least one of: creating a new realm ; updating properties of an existing realm ; invalidating a realm ; allocating memory regions for ownership by a given realm ; changing the owner realm for a given memory region ; changing a state of a given memory region ; updating access control information for controlling access to a given memory region in response to a command triggered by the owner realm for the given memory region ; managing transitions between realms during processing of the one or more software processes ; managing transfer of data associated with a given realm between a memory region owned by the given realm and a memory region owned by a different realm to the given realm ; encryption or decryption of data associated with a given realm (memory management allocates regions and realms for owner processes [Durham '899 ¶ 0047-0049, Fig. 9, 0043]; plurality of VMs and enclaves [Durham '899 ¶ 0024-0026, 0030, Fig. 5 at 502]; encryption/decryption [Durham '899 ¶ 0040-0041, Fig. 7])
Per claim 13 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the realm management unit comprises a hardware unit configured to perform at least a portion of the realm management operations (processor, memory manager, memory, circuitry, hardware, computer readable media, storage, executable instructions [Durham '899 ¶ 0025-0026, 0023, 0053-0055]; plurality of software processes each own their memory regions [Durham '899 ¶ 0035, 0043-0046])
Per claim 14 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the realm management unit comprises the processing circuitry executing realm management software to perform at least a portion of the realm management operations (processor, memory manager, memory, circuitry, hardware, computer readable media, storage, executable instructions [Durham '899 ¶ 0025-0026, 0023, 0053-0055]; plurality of software processes each own their memory regions [Durham '899 ¶ 0035, 0043-0046])
Per claim 15 (dependent on claim 1):
Durham '899 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Durham '899 discloses the owner realm has a right to prevent access to the given memory region by a process executed at a greater privilege level than the owner realm (software process owns its memory regions [Durham '899 ¶ 0035, 0043-0046]; "key domain selectors as well as the crypto colors associated with the VM 110 or enclaves 115 for memory integrity are shielded from VMM 118" [Durham '899 ¶ 0052])
Per claim 17 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Durham '899 in view of U.S. Publication 20160371496 to Sell (hereinafter "Sell '496").  Sell '496 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 7 (dependent on claim 6):
Durham '899 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Durham '899 does not disclose said predetermined operation comprises at least one of generation or verification of encrypted or decrypted data during a transfer of data between at least one memory region owned by the given realm and at least one memory region owned by a realm other than the given realm; transferring ownership of a memory region to another realm; performing a destructive reclaim operation to make data stored in an invalidated memory region inaccessible
However, Durham '899 discloses said performing a reclaim operation to make data stored in an invalidated memory region inaccessible (frees/deallocates assigned memory [Durham '899 ¶ 0050-0051, Fig. 10])
Further:
Sell '496 discloses said predetermined operation comprises at least one of performing a destructive reclaim operation to make data stored in an invalidated memory region inaccessible (deallocation destroys keys, metadata [Sell '496 ¶ 0050-0052, 0115])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Durham '899 with the destructive memory reclaim of Sell '496 to arrive at an apparatus, method, and product including:
said predetermined operation comprises at least one of generation or verification of encrypted or decrypted data during a transfer of data between at least one memory region owned by the given realm and at least one memory region owned by a realm other than the given realm; transferring ownership of a memory region to another realm; performing a destructive reclaim operation to make data stored in an invalidated memory region inaccessible
A person having ordinary skill in the art would have been motivated to combine them at least because the destructive memory reclaim of Sell '496 would secure the deallocated memory of Durham '899 against an attacking process that might attempt to read data of the former owner process.  A person having ordinary skill in the art would have been further motivated to combine them at least because Sell '496 teaches [Sell '496 ¶ 0050-0052, 0115] modifying a memory deallocation function  [Durham '899 ¶ 0050-0051, Fig. 10] such as that of Durham '899 to arrive at the claimed invention; because doing so constitutes use of a known technique (destructive memory reclaim [Sell '496 ¶ 0050-0052, 0115]) to improve similar devices and/or methods (memory deallocation function  [Durham '899 ¶ 0050-0051, Fig. 10]) in the same way; because doing so constitutes applying a known technique (destructive memory reclaim [Sell '496 ¶ 0050-0052, 0115]) to known devices and/or methods (memory deallocation function  [Durham '899 ¶ 0050-0051, Fig. 10]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (memory deallocation function [Durham '899 ¶ 0050-0051, Fig. 10] reclaims memory after use while destructive memory reclaim [Sell '496 ¶ 0050-0052, 0115] prevents data of former owner from being read by new owner); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that claim 14 is not interpreted under 35 U.S.C. § 112(f).